ADAMS, Circuit Judge
(dissenting). I am unable to agree with the conclusion reached by the majority in this case. The laws of Arkansas (section 2708, Kirby’s Dig.) set apart one-third of the personal estate of which a husband may be seised or possessed at his death as a reasonable portiop or dower for the widow. Other states, at the time of the passage of the bankruptcy act, had similar provisions for the benefit of widows. In the light of such legislation, denoting a somewhat general public policy, the provisions of the bankruptcy act were enacted by Congress. Section 70a of the act (Act July 1, 1898, c. 541, 30 Stat. 565 [U. S. Comp. St. 1901, p. 3451]), vests, as of the date of adjudication, title of the bankrupt to all property subject to the provisions of the act in the trustee, when appointed and qualified. By the provisions of this last-mentioned section, taken singly and literally, the adjudication would operate to vest title to all of a bankrupt’s personal property in the trustee as of the date of adjudication, and the bankrupt might thereby become so divested or dispossessed of his personal property, by operation of law, as to defeat the wife’s right of dower fixed by statutes of Arkansas and other states, if the bankrupt should die pending the proceedings.
This was the situation before Congress when the bankruptcy act was under consideration and may well have afforded occasion for the provision found in section 8a of the act. 30 Stat. 549 [U. S. Comp. St. 1901, p. 3425], By this last-mentioned section it was enacted that the death of a bankrupt should not abate the proceedings already instituted; and then, doubtless out of abundant precaution, lest the operation of section 70a and the continuation of proceedings, notwithstanding the death *390of the bankrupt, might defeat the rights of widows and orphans, accorded to them by the laws of many states, the following proviso was added:
“Provided that in ease of death [meaning death after the filing of petition for adjudication in bankruptcy] the widow and children shall be entitled to all rights of dower and allowance fixed by the laws of the state of the bankrupt’s residence.”
This proviso is as much a part of the bankruptcy act as is section 70a. It contains no words of limitation, is broad and comprehensive, has effect upon the same subject as is involved in section 70a, and was, in. my opinion, intended by Congress to have full force and effect as a remedial provision or modification of the last-mentioned section, to the extent of preventing its provisions from being so construed as to cut off the widow’s right of dower as fixed by the state statutes.
It is inferentially conceded in the opinion of the majority, and in my opinion necessarily so, that in the absence of the proviso to section 8a widows could assert their statutory rights of dower in the personal property of their bankrupt husbands, whenever they died before adjudication in bankruptcy against them. Until adjudication, the title of a bankrupt is not divested, and until then his seisin or possession of personal property is not disturbed. Accordingly his death at any time pending proceedings in bankruptcy, but prior to adjudication, under the authority of the Arkansas cases cited in the majority opinion, would not have deprived his widow of her dower interest in his personal property, but, on the contrary, would doubtless have conferred upon her that right. The proviso in question, therefore, was not necessary to enable her to successfully assert her statutory rights in case of' the death of the husband at any time before adjudication. If it can have no scope for operation after adjudication as declared by the majority, it clearly is inoperative and idle.
Such a conclusion should not be reached if any interpretation can be given the whole act which will give this proviso a rational and harmonious effect. This, as already indicated, can be done. The two sections in question, when read together, evince a clear purpose on the part of Congress to recognize the wise and humane public policy, found in the legislation of many of the states, making provision for widows and orphans, by providing that even in cases of bankruptcy, when death occurs at any time pending the administration of the estate, their statutory rights should be respected.
To accomplish this purpose, the Congress, in my opinion, by the proviso to section 8a excepted the personal property of which the widow would be deprived by the terms of section 70a from its operation. Certainly this construction, so reasonable and humane, should be adopted, rather than to declare the proviso void and of no effect.
This conclusion is sustained by the case of In re Slack (D. C.) 111 Fed. 523.